We have no jurisdiction to determine the merits of the controversy presented on this appeal, since there was no final judgment rendered in the cause in the County Court. The suit was instituted by appellee against appellant on a stated account, and contemporaneous with the institution of the suit an attachment was sued out and levied upon property alleged to belong to appellant. Appellant reconvened for damages not only against appellee but also asked to have the sureties on appellee's attachment bond cited, and prayed for judgment against them also on such bond. The sureties answered, but the judgment nowhere disposes of these parties. Until the judgment does dispose of all the issues and all the parties, it is not such final judgment as will support an appeal to this court. (Stewart v. Lenoir, 72 S.W. Rep., 619; Riddle v. Bearden, 10 Texas Ct. Rep., 346, and authorities cited in these cases.) Appeal dismissed.
Dismissed. *Page 530